Exhibit 10.23

 

PROASSURANCE, INC. AND SUBSIDIARIES

CONSOLIDATED TAX ALLOCATION AGREEMENT

 

This agreement (“Agreement”), dated June 27, 2001, is by and between
ProAssurance, Inc. (“Parent” or “ProAssurance”) and its subsidiaries, each of
which has caused this agreement to be executed by a duly authorized officer. 
This Agreement succeeds the Consolidated Tax Allocation Agreement, dated
December 30, 2000, by and between Medical Assurance, Inc. (“MAI”) and its
subsidiaries and the Tax Allocation Agreement, dated September 15, 2000, by and
between Professionals Group, Inc. (“PGI”) and its subsidiaries.  A list of
ProAssurance’s subsidiaries and their effective participation dates as they
pertain to this Agreement is attached as Exhibit A.

 

RECITALS:

 

Each of the corporations listed on Exhibit A (collectively, the “Group”) is an
affiliated corporation permitted to file a consolidated federal income tax
return, as a member of the group (“Member”), under the terms of Section 1501, et
seq., of the Internal Revenue Code of 1986, as amended (“IRC”), and the Treasury
Regulations (“Regulation(s)”) promulgated thereunder.  The Members recognize
that certain benefits will accrue to all Members from this election to file a
consolidated federal income tax return.  Therefore, the Members have determined
that it is in their best interests to enter into this Agreement to file a
consolidated federal income tax return.

 

In consideration of the mutual benefits to be derived from this Agreement, each
Member agrees as follows:

 

ARTICLE ONE

 

ELECTION TO FILE A CONSOLIDATED INCOME TAX RETURN

 

The Members have agreed and elected to file a consolidated federal income tax
return pursuant to the provisions of IRC Section 1501, et seq. and the
Regulations thereunder.

 

ARTICLE TWO

 

METHOD OF ALLOCATION

 

The Members shall pay the consolidated tax liability of the Group in the
following manner:

 

Pursuant to Regulation Section 1.1552-1(c), Parent elects to allocate the
consolidated tax liability of the Group among the Members in accordance with the
ratio which that portion of the consolidated taxable income attributable to each
Member having taxable income bears to the consolidated taxable

 

--------------------------------------------------------------------------------


 

income.  This calculation shall be made pursuant to Regulation
Section 1.1552-1(a)(1).  Each Member shall pay such amount(s) to the Parent on
the applicable due date or dates that said amount(s) would have been payable by
the Member had it not been included in the Group’s consolidated return, or as
soon after that date as possible.  In lieu of actual payments, adjustments to
intercompany payables and receivables will be made if such exist on the
subsidiary’s books.

 

ARTICLE THREE

 

COMPENSATING PAYMENTS

 

In conjunction with the method of allocation delineated in Article Two, the
Parent augments the method given at Regulation Section 1.1552-1(a)(1) by
electing the method given at Regulation Section 1.1502-33(d)(2)(ii) as follows:

 

Any Member(s) having losses or tax credits in a given year (“Loss Member(s)”),
resulting in reduced taxes for the other Member(s), shall be reimbursed by the
Member(s) enjoying the tax reduction (“Benefited Member(s)”).  Generally, the
reimbursement of a Loss Member for the tax benefit of its losses or tax credits
will be made by reducing the Loss Member’s intercompany payables to the
Benefited Member(s).  If the tax benefit exceeds the Loss Member’s intercompany
payable to the Benefited Member(s), an actual cash payment may be made.  The
required calculation shall be made pursuant to Regulation Section
1.1502-33(d)(2)(ii) by allocating to each Benefited Member an additional tax
liability amount equal to 100% of the excess, if any, of (1) the separate return
tax liability of each Benefited Member for the taxable year (computed as
provided by Article Two), over (2) the tax liability allocated to that Benefited
Member under Article Two.  This total additional tax liability shall be paid (or
adjustments to intercompany balances shall be made) to the Loss Member(s) on the
ratio of the separate return tax benefit to the total tax benefit of all Loss
Members having such separate return tax benefits.

 

Each Benefited Member having an additional tax amount shall pay (or adjust
intercompany balances, if possible, for) such amount to the Loss Member(s) on
the due date or dates that would have been applicable to the Member had it not
been included in the consolidated return, or as soon thereafter as possible.

 

If a Member shall have made payments to (or adjusted intercompany accounts for)
another Member for any taxable year in excess of its liability computed under
Articles Two and Three (whether determined on audit or otherwise), the amount of
any overpayment (or over-adjustment) shall be repaid (or readjusted) to that
Member.  The repayment (or adjustment of intercompany balances) shall be made to
the Member no later than the date the payment would have been made to this
Member by the Internal Revenue Service had the Member filed a separate return,
or as soon thereafter as possible.

 

2

--------------------------------------------------------------------------------


 

If a Member shall have made payments (or intercompany account adjustments) to
another Member for any taxable year in an amount less than its liability
computed under Articles Two and Three (whether determined on audit or
otherwise), the Member shall pay (or adjust intercompany balances) the amount of
such deficiency to the Member entitled to the payment.  The payments (or
intercompany account adjustments) should be made no later than the date such
payments would have been required by the Internal Revenue Service if the Member
had filed a separate return, or as soon thereafter as possible.

 

Subsequent changes in the amount of a Member’s tax liability and the
reimbursement payment shall be considered an intercompany liability or
receivable and not a dividend or surplus contribution, as the case may be, until
such adjustment is paid.

 

ARTICLE FOUR

 

TERM AND CANCELLATION

 

This Agreement shall take effect as of the day of execution and shall continue
until terminated by the mutual agreement of the Members.  For federal income tax
purposes, such termination is subject to obtaining the requisite approval of
such termination by the Internal Revenue Service in accordance with Regulation
Sections 1.1502-33(d)(3) and 1.1552-1(c).  In the event any Member(s) ceases to
be affiliated with the Group, this Agreement automatically terminates as to that
corporation.

 

ARTICLE FIVE

 

AMENDMENTS

 

This Agreement may, from time to time, be amended, modified, and supplemented in
such manner as may be mutually agreed upon by the Members.  Any amendment,
modification or supplement to the Agreement shall be in writing and shall be
executed by a duly appointed representative of each of the Members.

 


ARTICLE SIX

 

SEVERABILITY

 

Every article, term, condition, and provision of this Agreement is declared to
be independent of and severable from all other articles, terms, conditions, and
provisions of the Agreement.  Invalidation, whether judicial or otherwise, of
any article, term, condition or provision contained in this Agreement shall in
no way affect any other provisions of this Agreement, all of which shall remain
in full force and effect.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the duly authorized officers on the day and year set forth on page 1.

 

Medical Assurance, Inc.

Professionals Group, Inc.

 

 

 

 

By:

/s/ James J. Morello

 

By:

/s/ Victor T. Adamo

 

 

 

 

 

Mutual Assurance Agency, Inc.

ProNational Casualty Company

 

 

 

 

By:

/s/ James J. Morello

 

By:

/s/ Victor T. Adamo

 

 

 

 

 

The Medical Assurance Company, Inc.

PICOM Claims Service Corp.

 

 

 

 

By:

/s/ James J. Morello

 

By:

/s/ Victor T. Adamo

 

 

 

 

 

Medical Assurance of West Virginia, Inc.

ProNational Insurance Agency

 

 

 

 

By:

/s/ James J. Morello

 

By:

/s/ Jeffrey L. Bowlby

 

 

 

 

 

Mutual Assurance Agency of Ohio

Medadvantage, Inc.

 

 

 

 

By:

/s/ James J. Morello

 

By:

/s/ Victor T Adamo

 

 

 

 

 

Medical Assurance of Indiana Agency

American Insurance Management Corporation

 

 

 

 

By:

/s/ James J. Morello

 

By:

/s/ James J. Morello

 

 

 

 

 

Professionals National Insurance Co., Ltd.

Physicians Protective Plan, Inc.

 

 

 

 

By:

/s/ James J. Morello

 

By:

/s/ Jeffrey L. Bowlby

 

 

4

--------------------------------------------------------------------------------


 

 

Professionals Group Services Corporation

 

 

 

 

 

By:

/s/ Victor T. Adamo

 

 

 

 

 

 

ProNational Insurance Company

 

 

 

 

 

By:

/s/ James J. Morello

 

 

 

 

 

 

MEEMIC Holdings, Inc.

 

 

 

 

 

By:

/s/ Christine C. Schmitt

 

 

 

 

 

 

MEEMIC Insurance Company

 

 

 

 

 

By:

/s/ Christine C. Schmitt

 

 

 

 

 

 

MEEMIC Insurance Services Corp.

 

 

 

 

 

By:

/s/ Christine C. Schmitt

 

 

5

--------------------------------------------------------------------------------


 


EXHIBIT A

 

ProAssurance is the parent company of the following subsidiaries, which are at
least 80% owned by ProAssurance:

 

 

 

Effective Date of Participation

 

MAI

 

6/27/01

 

PGI

 

6/27/01

 

 

MAI includes the following subsidiaries:

 

 

 

Effective Date of Participation

 

 

 

 

 

Mutual Assurance Agency, Inc.

 

6/27/01

 

The Medical Assurance Company, Inc.

 

6/27/01

 

Medical Assurance of West Virginia, Inc.

 

6/27/01

 

Mutual Assurance Agency of Ohio

 

6/27/01

 

Medical Assurance of Indiana Agency

 

6/27/01

 

 

 

PGI includes the following subsidiaries:

 

 

 

Effective Date of Participation

 

 

 

 

 

PRONATIONAL CASUALTY COMPANY

 

6/27/01

 

PICOM Claims Service Corp.

 

6/27/01

 

ProNational Insurance Agency

 

6/27/01

 

Medadvantage, Inc.

 

6/27/01

 

American Insurance Management Corporation

 

6/27/01

 

Physicians Protective Plan, Inc.

 

6/27/01

 

Professionals Group Services Corporation

 

6/27/01

 

ProNational Insurance Company

 

6/27/01

 

MEEMIC Holdings, Inc.

 

6/27/01

 

MEEMIC Insurance Company

 

6/27/01

 

MEEMIC Insurance Services Corp.

 

6/27/01

 

Professionals National Insurance Co., Ltd.

 

6/27/01

 

 

6

--------------------------------------------------------------------------------